DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 7, line 2, the term “AFC” should be replaced with –[[AFC]] ACF-- for claim consistency.
In Claim 23, line 2, the term “AFC” should be replaced with –[[AFC]] ACF-- for claim consistency.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding Claim 1, the claim(s) is directed to the abstract idea of detecting wheezing from the plurality of breath cycles and a plurality of breath phases by analyzing a block of analyzing a block of interest in the audio respiratory signal, wherein the block of interest comprises a plurality of frames, calculating an auto-correlation function (ACF) for each frame in the block of interest, determining a maximum value of the ACF calculated for each frame in the 
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because capturing the audio respiratory signal generated by a subject and recognizing a plurality of breath cycles and the plurality of breath phases are insignificant extrasolution data gathering activities. 
Furthermore, microphones are general fields of use. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of capturing the audio respiratory signal to analyze it for wheezing and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself.
Dependent claims 2-9 also do not add significantly more to the exception as they merely limit the extrasolution data gathering and add mental steps. 
Regarding Claim 10, the claim(s) is directed to the abstract idea of detecting wheezing from the plurality of breath cycles and a plurality of breath phases by analyzing a block of 
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because capturing the audio respiratory signal generated by a subject and recognizing a plurality of breath cycles and the plurality of breath phases are insignificant extrasolution data gathering activities. 
Furthermore, microphones are general fields of use and non-transitory computer-readable storage medium are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry.
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of capturing the audio respiratory signal to analyze it for wheezing and does not purport to improve the functioning of the signal processing, or to improve any other 
Dependent claims 11-15 also do not add significantly more to the exception as they merely limit the extrasolution data gathering and add mental steps. 
Regarding Claim 10, the claim(s) is directed to the abstract idea of detecting wheezing from the plurality of breath cycles and a plurality of breath phases by analyzing a block of analyzing a block of interest in the audio respiratory signal, wherein the block of interest comprises a plurality of frames, calculating an auto-correlation function (ACF) for each frame in the block of interest, determining a maximum value of the ACF calculated for each frame in the block of interest, and analyzing the maximum value to detect if wheezing is present in the block of interest, which are considered a series of steps in a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because capturing the audio respiratory signal generated by a subject and recognizing a plurality of breath cycles and the plurality of breath phases are insignificant extrasolution data gathering activities. 
Furthermore, spirometers and microphones are general fields of use and memories and processors are generic computer elements used to perform generic computer functions and 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of capturing the audio respiratory signal to analyze it for wheezing and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself.
Dependent claims 17-25 also do not add significantly more to the exception as they merely limit the extrasolution data gathering, add general field of use limitations, and add mental steps. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (WO 2013/089073) in view of Meyer et al (US 2008/0051669) (“Meyer”) and further in view of Wisniewski et al ("Tonality detection methods for wheezes recognition system." 2012 19th International Conference on Systems, Signals and Image Processing (IWSSIP). IEEE, 2012.) (“Wisniewski”).
Regarding Claim 1, while Ikeda teaches a method for detecting breathing sound abnormality from an audio respiratory signal (Abstract), the method comprising: 

recognizing a plurality of breath cycles and a plurality of breath phases from the audio respiratory signal (p8, breathing sounds with inhalation and exhalation, p10, sounds recognized as cycles with different inspiration and expiration phases): 
detecting abnormal breath sounds from the plurality of breath cycles and the plurality of breath phases (p8, ‘Alternatively, the sound type determination unit 40 may further classify the “breathing sound” into “normal breathing sound” and “abnormal breathing sound”. In addition, the sound type determination unit 40 further outputs” “abnormal breathing sound”, “breathing sound attenuation (disappearance)”, “breathing sound enhancement”, “exhalation extension”, “bronchial breathing sound”, and “tracheal stenosis sound”. May be classified. The sound type determination unit 40 may further classify “noise” into “continuous noise”, “intermittent noise”, “pleural friction sound”, and “pulmonary vascular noise”. Furthermore, the sound type determination unit 40 may classify “continuous noise” into “high-pitched continuity noise” and “lowpitched continuity noise”. Alternatively, the sound type determination unit 40 may classify “intermittent noise” into “fine intermittent noise” and “rough intermittent noise”.’), wherein the detecting comprises: 
analyzing a plurality of frames in the audio respiratory signal (Fig. 5, time frames given in p10 of autocorrelation analysis, indicating a block of interest comprising a plurality of frames): 
calculating an auto-correlation function (ACF) for each frame in the block of interest (p10, auto-correlation function calculated for multiple frames/time steps in the given time block of interest); 
determining maximum values of the ACF calculated for each frame in the block of interest (p10, “Specifically, the periodicity determining unit 31 detects a peak at intervals of about 3 seconds from the autocorrelation function shown in FIG. 5 (a), and finds a periodicity of about 3 seconds per cycle. Alternatively, the periodicity determination unit 31 detects a peak at 
analyzing the maximum value to evaluate sounds in the block of interest (p10-11, periodicity is evaluated of sounds, periodicity derived from autocorrelation)
Ikeda fails to teach analyzing a block of interest in the audio respiratory signal, wherein the block of interest comprises a plurality of frames;
determining the global maximum value of the ACF for each frame in the block of interest; and
analyzing the maximum value to detect if abnormal breathing is present in the block of interest.
However Meyer teaches a method for analyzing physiological data (Abstract) and further teaches that autocorrelation function global maxima after first minimum is used to find specific patient conditions ([0041]-[0046] Figs. 6 and 7, shown to differentiate between control patient and apnea patient) and teaches analyzing a block of interest in the physiological signal, wherein the block of interest comprises a plurality of frames ([0051] “If a sleep apnea has been established using autocorrelation methods, in an expanded embodiment of the method according to the present invention, the diagnostic procedure may be refined to direct detection of individual apnea events. For such prompt sensing in the minute range, it is necessary to already prepare an analysis from a relatively small data field (RR log of a few minutes), which is then performed cyclically, e.g., in a minute cycle.” Minute cycle is the frame, the few minutes is the block of interest).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the breath sound autocorrelation analysis of Ikeda can be applied to specific breathing conditions as taught by Meyer by judging whether the position of the shift corresponds to a known physiological condition (Meyer: tau of 45 for apnea), as this provides details on how 
Yet their combined efforts fail to teach analyzing the maximum value to detect if wheezing is present in the block of interest.
However Wisniewski teaches a wheeze analyzer (Abstract) wherein an autocorrelation function of wheeze reflects a periodic nature with a characteristic maximum value after a minimum in comparison to a normal breath (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add a considered breathing disorder of wheezing to the analysis of Ikeda and Meyer as taught by Wisniewski teaches that wheezing can be differentiated by an autocorrelation function (Fig. 2) in a similar fashion to Meyer (Figs. 6 and 7). An autocorrelation analysis of a global maxima after a first minima, would be well suited to finding the presence of wheezing. Further, adding wheezing as a considered breath disorder increases the utility of the systems of Ikeda and Meyer. 
Regarding Claim 2, Ikeda, Meyer, and Wisniewski teach the method of Claim 1, and Meyer further teaches wherein the analyzing comprises determining if the maximum value is greater than a first predetermined threshold ([0045]).  
Regarding Claim 3, Ikeda, Meyer, and Wisniewski teach the method of Claim 2, and Meyer further teaches wherein the first predetermined threshold is based on an empirically determined value ([0045] “The criteria or threshold values used (identified in FIG. 6 as .DELTA. and .theta.) for the position of first minimum and following maximum of the autocorrelation curve may be determined from general data (e.g., as empirical guidelines),…”, [0053] “For an automatic, objective, and effective establishment of a threshold value between apnea and normal intervals, for example, the entropy method already developed for extrasystolic filters 
Regarding Claim 7, Ikeda, Meyer, and Wisniewski teach the method of Claim 1, and Ikeda further teaches the method comprising: using the ACF calculated for each frame in the block, determining a plurality of descriptors for the block of interest, wherein the plurality of descriptors are selected from a group consisting of: wheeze pure duration, wheeze pure intensity, wheeze vs. total energy ratio, wheeze vs. total duration ratio, wheeze average frequency, wheeze frequency, wheeze definition and wheeze frequency fluctuation over time (p10, “First, based on the autocorrelation function, the periodicity determination unit 31 determines the strength of the periodicity of the sound waveform and the length (feature amount) of one period when there is a period…” Strength is considered pure intensity, length is considered pure duration, p11, “Next, the periodicity determination unit 31 reads out the waveform feature determination criteria stored in the storage unit 13 and applies it to the autocorrelation function. Then, it is determined whether or not the characteristics of the autocorrelation function (in this case, the strength of the periodicity and the length of the period) conform to the waveform feature determination criterion. This makes it possible for the periodicity determination section 31 to identify the feature related to the periodicity of the sound wave form having the autocorrelation function.” Wherein the combined efforts of Ikeda, Meyer, and Wisniewski will apply these teachings to wheezing).
Regarding Claim 8, Ikeda, Meyer, and Wisniewski teach the method of Claim 1, and Ikeda further teaches the method comprising normalizing ACF values to a first value determined for a first frame in the block of interest (p10 “FIG. 5 (b) is a diagram showing another example of the autocorrelation function derived by the autocorrelation analyzing unit 211 with the waveform of another breathing sound as an input. In the example shown in (a) and (b) of FIG. 5, the autocorrelation on the vertical axis is normalized with the maximum amplitude.” Normalized with 
Regarding Claim 9, Ikeda, Meyer, and Wisniewski teach the method of Claim 8, and Ikeda further teaches wherein a frequency range of the ACF values are restricted to a range between 0 Hz and 1 KHz (p12, “The body sound consists of various frequencies ranging from a component close to direct current (0 Hz) to a component exceeding 1000 Hz. The information of the frequency component is different depending on the presence / absence of disease, type of disease, degree of disease, and the like.”), Ikeda doesn’t teach the frequency range being restricted to 100 Hz to 1 kHz.
It would have been obvious to one of ordinary skill in the art at the time of the invention to consider that the majority of desired sound data was within the frequency band of 0 Hz to 1 kHz as taught by Ikeda and further limit to an ideal data range of 100 Hz to 1 kHz as an optimization of a known range of diagnostic data ["[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)].

Regarding Claim 10, while Ikeda teaches a non-transitory computer-readable storage medium having stored thereon, computer executable instructions that, if executed by a computer system cause the computer system to perform a method for detecting abnormal breathing from an audio respiratory signal (p4, “The information analyzing apparatus 100 is realized by an information processing terminal device possessed by the operator U that is excellent in portability, or a desktop type personal computer (PC) installed in the medical care site 1. In the example shown in FIG. 2, as an example, the information analysis apparatus 100 of the present invention is realized by a multifunction portable communication terminal such as a smartphone.” information analyzing apparatus may be a computer or a smartphone), the method comprising: 

recognizing a plurality of breath cycles and a plurality of breath phases from the audio respiratory signal (p8, breathing sounds with inhalation and exhalation, p10, sounds recognized as cycles with different inspiration and expiration phases): 
detecting abnormal breath sounds from the plurality of breath cycles and the plurality of breath phases (p8, ‘Alternatively, the sound type determination unit 40 may further classify the “breathing sound” into “normal breathing sound” and “abnormal breathing sound”. In addition, the sound type determination unit 40 further outputs” “abnormal breathing sound”, “breathing sound attenuation (disappearance)”, “breathing sound enhancement”, “exhalation extension”, “bronchial breathing sound”, and “tracheal stenosis sound”. May be classified. The sound type determination unit 40 may further classify “noise” into “continuous noise”, “intermittent noise”, “pleural friction sound”, and “pulmonary vascular noise”. Furthermore, the sound type determination unit 40 may classify “continuous noise” into “high-pitched continuity noise” and “lowpitched continuity noise”. Alternatively, the sound type determination unit 40 may classify “intermittent noise” into “fine intermittent noise” and “rough intermittent noise”.’), wherein the detecting comprises;
analyzing a plurality of frames in the audio respiratory signal (Fig. 5, time frames given in p 10 of autocorrelation analysis, indicating a block of interest comprising a plurality of frames);
calculating an auto-correlation function (ACF) for each frame in the block of interest (p10, auto-correlation function calculated for multiple frames/time steps in the given time block of interest); 
determining maximum values of the ACF calculated for each frame in the block of interest (p10, “Specifically, the periodicity determining unit 31 detects a peak at intervals of about 3 seconds from the autocorrelation function shown in FIG. 5 (a), and finds a periodicity of about 3 seconds per cycle. Alternatively, the periodicity determination unit 31 detects a peak at 
analyzing the maximum value to evaluate sounds in the block of interest (p10-11, periodicity is evaluated of sounds, periodicity derived from autocorrelation)
Ikeda fails to teach analyzing a block of interest in the audio respiratory signal, wherein the block of interest comprises a plurality of frames;
determining the global maximum value of the ACF for each frame in the block of interest; and
analyzing the maximum value to detect if abnormal breathing is present in the block of interest.
However Meyer teaches a method for analyzing physiological data (Abstract) and further teaches that autocorrelation function global maxima after first minimum is used to find specific patient conditions ([0041]-[0046] Figs. 6 and 7, shown to differentiate between control patient and apnea patient) and teaches analyzing a block of interest in the physiological signal, wherein the block of interest comprises a plurality of frames ([0051] “If a sleep apnea has been established using autocorrelation methods, in an expanded embodiment of the method according to the present invention, the diagnostic procedure may be refined to direct detection of individual apnea events. For such prompt sensing in the minute range, it is necessary to already prepare an analysis from a relatively small data field (RR log of a few minutes), which is then performed cyclically, e.g., in a minute cycle.” Minute cycle is the frame, the few minutes is the block of interest).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the breath sound autocorrelation analysis of Ikeda can be applied to specific breathing conditions as taught by Meyer by judging whether the position of the shift corresponds to a known physiological condition (Meyer: tau of 45 for apnea), as this provides details on how 
Yet their combined efforts fail to teach analyzing the maximum value to detect if wheezing is present in the block of interest.
However Wisniewski teaches a wheeze analyzer (Abstract) wherein an autocorrelation function of wheeze reflects a periodic nature with a characteristic maximum value after a minimum in comparison to a normal breath (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add a considered breathing disorder of wheezing to the analysis of Ikeda and Meyer as taught by Wisniewski teaches that wheezing can be differentiated by an autocorrelation function (Fig. 2) in a similar fashion to Meyer (Figs. 6 and 7). An autocorrelation analysis of a global maxima after a first minima, would be well suited to finding the presence of wheezing. Further, adding wheezing as a considered breath disorder increases the utility of the systems of Ikeda and Meyer. 
Regarding Claim 11, Ikeda, Meyer, and Wisniewski teach the non-transitory computer-readable storage medium of Claim 10, and Meyer further teaches wherein the analyzing comprises determining if the maximum value is greater than a first predetermined threshold ([0045]).  
Regarding Claim 12, Ikeda, Meyer, and Wisniewski teach the non-transitory computer-readable storage medium of Claim 11, and Meyer further teaches wherein the first predetermined threshold is based on an empirically determined value ([0045] “The criteria or threshold values used (identified in FIG. 6 as .DELTA. and .theta.) for the position of first minimum and following maximum of the autocorrelation curve may be determined from general data (e.g., as empirical guidelines),…”, [0053] “For an automatic, objective, and effective establishment of a threshold value between apnea and normal intervals, for example, the .

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Meyer and further in view of Wisniewski and further in view of Addison et al (US 2010/0331715) (“Addison”).
Regarding Claim 4, while Ikeda, Meyer, and Wisniewski teach the method of Claim 3, and Meyer further teaches that a severity of a breathing disorder can be determined from the maximum ([0046]), their combined efforts fail to teach further comprising: responsive to a determination that the maximum value is less than the first predetermined threshold but above a second predetermined threshold, categorizing the block of interest as associated with tension in the subject.  
However Addison teaches a respiratory effort analysis (Abstract) wherein severity may be judged by multiple threshold ([0134]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to consider the wheezing of Ikeda, Meyer, and Wisniewski at a second lower threshold as taught by Addison to add a guideline for judging the different severities in Meyer as a means to standardize when a subject crosses into an abnormal patient state. Finally, it would be obvious that a lower judged severity of wheezing can equivalently be called tension.

Regarding Claim 13, while Ikeda, Meyer, and Wisniewski teach the non-transitory computer-readable storage medium of Claim 11, and Meyer further teaches that a severity of a breathing disorder can be determined from the maximum ([0046]), their combined efforts fail to teach wherein the method further comprises:  137 

However Addison teaches a respiratory effort analysis (Abstract) wherein severity may be judged by multiple threshold ([0134]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to consider the wheezing of Ikeda, Meyer, and Wisniewski at a second lower threshold as taught by Addison to add a guideline for judging the different severities in Meyer as a means to standardize when a subject crosses into an abnormal patient state. Finally, it would be obvious that a lower judged severity of wheezing can equivalently be called tension.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Meyer and further in view of Wisniewski and further in view of Addison and further in view of Savic (US 2008/0082017) and further in view of Kushner et al (US 2006/0009971) (“Kushner”).
Regarding Claim 5, while Ikeda, Meyer, Wisniewski, and Addison teach the method of Claim 4, their combined efforts fail to teach further comprising: 
calculating a linear predictive coefficient (LPC) for the block of interest; 
generating an inverse LPC filter and a magnitude response for the block of interest using the LPC; and 
analyzing the ACF and the magnitude response to identify further instances of wheezing and tension in the block of interest.  
However Savic teaches wherein at least one of said characteristics is wheezing ([0086] method for measuring wheezing), and wherein said detecting comprises:
calculating an auto-correlation function (ACF) for said block ([0060] “In either case, the audio signals from the microphone 20 are converted into suitable form for computer processing. 
calculate a linear predictive coefficient (LPC) for said block ([0060] “In either case, the audio signals from the microphone 20 are converted into suitable form for computer processing. Preliminary processing includes analog-to-digital conversion, filtering, and frequency downsampling. Next, multiple features from the signals are extracted. These features can be LPC coefficients,...”);
with a magnitude response for each block ([O060] the LPC coefficient magnitude calculated above) and 
analyzing said ACF and said magnitude response to identify said wheezing ([0086] “Each dot or star on these diagrams represents data collected from a patient with a particular disease...lf two clusters overlap for instance like in FIG. 6 (set PARCOR 2 and 3) for Wheezes and Fibrosis, one can represent the same samples in other two dimensions like in FIG. 7 (set PARCOR 3 and 4) where the same data sample points for Wheezes and Fibrosis are well separated and do not overlap. Similarly, to separate clusters one could use (the set PARCOR 4 and 5), (the set PARCOR 5 and 6), (the set PARCOR 3 and LPC 3) etc.” matches coefficient values to that of patients with specific characteristics where the overlap of LPC values is considered as the magnitude response of each block).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the audio respiratory signal analysis taught by Ikeda, Meyer, and Wisniewski and further determine wheezing as a characteristic through the use of an autocorrelation function and linear predictive coefficients as taught by Savic as the use of a known technique to improve similar methods (audio respiratory signal monitoring methods) in the same way (to determine characteristics of breathing). 

However Kushner teaches a breathing sound monitoring method (Abstract) generating an inverse LPC filter ([0044] “derived all-pole LPC noise filter model is inverted to form an inverse LPC filter (step 914): H(z)=1+a.sub.1z.sup.-1+a.sub.2z.sup.-2+ ... +a.sub.pz.sup.-p. EQ-4 Ideally a low-pass filtered and sampled audio input signal 802 obtained from the mask microphone and containing speech and inhalation noise, S(z), is passed through the inverse filter H(z) (step 914) to obtain an output signal, Y(z)=S(z)H(z). EQ-5 The energies, E.sub.in, E.sub.out, of the inverse filter inout and output signals are then calculated (respectively at steps 918 and 916) and a distortion measure D is calculated at step 920”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the audio respiratory analysis using ACF and LPC taught by Ikeda, Meyer, Wisniewski, and Savic and further use an inverse LPC filter as taught by Kushner, as it outputs a measure of distortion in the audio signal.

Regarding Claim 14, while Ikeda, Meyer, Wisniewski, and Addison teach the non-transitory computer-readable storage medium of Claim 10, their combined efforts fail to teach wherein the method further comprises: 
calculating a linear predictive coefficient (LPC) for the block of interest; 
generating an inverse LPC filter and a magnitude response for the block of interest using the LPC; and
analyzing the ACF and the magnitude response to identify further instances of wheezing and tension in the block of interest.  
However Savic teaches wherein at least one of said characteristics is wheezing ([0086] method for measuring wheezing), and wherein said detecting comprises:

calculate a linear predictive coefficient (LPC) for said block ([0060] “In either case, the audio signals from the microphone 20 are converted into suitable form for computer processing. Preliminary processing includes analog-to-digital conversion, filtering, and frequency downsampling. Next, multiple features from the signals are extracted. These features can be LPC coefficients,...”);
with a magnitude response for each block ([O060] the LPC coefficient magnitude calculated above) and 
analyzing said ACF and said magnitude response to identify said wheezing ([0086] “Each dot or star on these diagrams represents data collected from a patient with a particular disease...lf two clusters overlap for instance like in FIG. 6 (set PARCOR 2 and 3) for Wheezes and Fibrosis, one can represent the same samples in other two dimensions like in FIG. 7 (set PARCOR 3 and 4) where the same data sample points for Wheezes and Fibrosis are well separated and do not overlap. Similarly, to separate clusters one could use (the set PARCOR 4 and 5), (the set PARCOR 5 and 6), (the set PARCOR 3 and LPC 3) etc.” matches coefficient values to that of patients with specific characteristics where the overlap of LPC values is considered as the magnitude response of each block).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the audio respiratory signal analysis taught by Ikeda, Meyer, and Wisniewski and further determine wheezing as a characteristic through the use of an autocorrelation function and linear predictive coefficients as taught by Savic as the use of a known technique to improve 
Yet their combined effort fail to teach generating an inverse LPC filter along with a magnitude response for each block.
However Kushner teaches a breathing sound monitoring method (Abstract) generating an inverse LPC filter ([0044] “derived all-pole LPC noise filter model is inverted to form an inverse LPC filter (step 914): H(z)=1+a.sub.1z.sup.-1+a.sub.2z.sup.-2+ ... +a.sub.pz.sup.-p. EQ-4 Ideally a low-pass filtered and sampled audio input signal 802 obtained from the mask microphone and containing speech and inhalation noise, S(z), is passed through the inverse filter H(z) (step 914) to obtain an output signal, Y(z)=S(z)H(z). EQ-5 The energies, E.sub.in, E.sub.out, of the inverse filter inout and output signals are then calculated (respectively at steps 918 and 916) and a distortion measure D is calculated at step 920”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the audio respiratory analysis using ACF and LPC taught by Ikeda, Meyer, Wisniewski, and Savic and further use an inverse LPC filter as taught by Kushner, as it outputs a measure of distortion in the audio signal.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Meyer and further in view of Wisniewski and further in view of Addison and further in view of Seibert et al (US 2011/0116534) (“Seibert”).
Regarding Claim 6, while Ikeda, Meyer, Wisniewski, and Addison teach the method of Claim 2, using autocorrelation to identify wheezing (See Claim 1 Rejection), and the method further comprising: 
identifying a plurality of continuous audio frames in the block of interest; 
determining if the maximum value of the ACF for each frame is greater than the first predetermined threshold (See Claim 1 Rejection); and Ikeda further teaches that

Yet their combined efforts fail to teach  135 
BRTH-0004.USP1 P1responsive to the determining arriving at an affirmative determination, designating an offset between a start time of the block of interest and a start time of the plurality of continuous audio frames as a start time of the wheezing.  
However Seibert teaches an autocorrelation-based method (Abstract, [0030]), and further teaches that autocorrelation can be used to find a start time of a repeating sequence ([0030] “As can be seen in FIG. 3, the autocorrelation exhibits a strong peak at time slot 49, which exceeds a threshold of 20 matching bits (out of 24), and remains well below that threshold for all other time slots. Thus, a reliable determination can be made that the timing epoch begins at time slot 49.”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to further utilize the wheezing period evaluation of Ikeda, Meyer, and Wisniewski and set a start time as taught by Seibert as a step to create a standard time marker to judge the length of ongoing wheezing.

Regarding Claim 15, while Ikeda, Meyer, Wisniewski, and Addison teach the non-transitory computer-readable storage medium of Claim 11, using autocorrelation to identify wheezing (See Claim 10 Rejection), and the method further comprising: 
identifying a plurality of continuous audio frames in the block of interest; 
determining if the maximum value of the ACF for each frame is greater than the first predetermined threshold (See Claim 1 Rejection); and Ikeda further teaches that

Yet their combined efforts fail to teach  135 
BRTH-0004.USP1 P1responsive to the determining arriving at an affirmative determination, designating an offset between a start time of the block of interest and a start time of the plurality of continuous audio frames as a start time of the wheezing.  
However Seibert teaches an autocorrelation-based method (Abstract, [0030]), and further teaches that autocorrelation can be used to find a start time of a repeating sequence ([0030] “As can be seen in FIG. 3, the autocorrelation exhibits a strong peak at time slot 49, which exceeds a threshold of 20 matching bits (out of 24), and remains well below that threshold for all other time slots. Thus, a reliable determination can be made that the timing epoch begins at time slot 49.”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to further utilize the wheezing period evaluation of Ikeda, Meyer, and Wisniewski and set a start time as taught by Seibert as a step to create a standard time marker to judge the length of ongoing wheezing.

Claim(s) 16-18, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimer et al (US 2013/0317379) (“Brimer”) in view of Ikeda and further in view of Meyer and further in view of Wisniewski.
Regarding Claim 16, while Brimer teaches a system for detecting abnormal breathing from an audio respiratory signal (Abstract, [0093], [0094]), the system comprising  
A spirometer comprising a first microphone (Abstract, [0058], [0059]), wherein the first microphone is operable to capture the audio respiratory signal from a subject ([0057]-[0059]);

A processor coupled to said memory and said spirometer ([0097]),
Brimer fails to teach the abnormal breathing being wheezing;
the processor configured to operate in accordance with said application to: 
recognize a plurality of breath cycles and a plurality of breath phases from the audio respiratory signal:
detect abnormal breathing from the plurality of breath cycles and the plurality of breath phases, wherein the detecting comprises;
analyze a plurality of frames in the audio respiratory signal;
calculate an auto-correlation function (ACF) for each frame in the block of interest;
determine a maximum value of the ACF calculated for each frame in the block of interest; and
analyze the maximum value to detect if abnormal breathing is present in the block of interest 
However Ikeda teaches a system for detecting abnormal breathing from an audio respiratory signal, the system comprising:  138 
BRTH-0004.USP1 P1a first microphone, wherein the first microphone is operable to capture the audio respiratory signal from a subject (p8, capturing audio respiratory signal);   136
a memory coupled to the spirometer and operable to store the audio respiratory signal, wherein the memory further comprises an application for detecting abnormal breathing from a breathing session stored therein (p6 “For example, the data of (1) to (4) above may be stored in a storage medium such as a ROM (read only memory), a flash memory, an erasable programmable ROM (EPROM), an electrically EPROM (registered trademark) (Hard Disc Drive) And stored in the nonvolatile storage device.”); and 

recognize a plurality of breath cycles and a plurality of breath phases from the audio respiratory signal (p8, breathing sounds with inhalation and exhalation, p10, sounds recognized as cycles with different inspiration and expiration phases):
detect abnormal breathing from the plurality of breath cycles and the plurality of breath phases (p8, ‘Alternatively, the sound type determination unit 40 may further classify the “breathing sound” into “normal breathing sound” and “abnormal breathing sound”. In addition, the sound type determination unit 40 further outputs” “abnormal breathing sound”, “breathing sound attenuation (disappearance)”, “breathing sound enhancement”, “exhalation extension”, “bronchial breathing sound”, and “tracheal stenosis sound”. May be classified. The sound type determination unit 40 may further classify “noise” into “continuous noise”, “intermittent noise”, “pleural friction sound”, and “pulmonary vascular noise”. Furthermore, the sound type determination unit 40 may classify “continuous noise” into “high-pitched continuity noise” and “lowpitched continuity noise”. Alternatively, the sound type determination unit 40 may classify “intermittent noise” into “fine intermittent noise” and “rough intermittent noise”.’), wherein the detecting comprises;

calculate an auto-correlation function (ACF) for each frame in the block of interest (p10, auto-correlation function calculated for multiple frames/time steps in the given time block of interest);
determine a maximum value of the ACF calculated for each frame in the block of interest (p10, “Specifically, the periodicity determining unit 31 detects a peak at intervals of about 3 seconds from the autocorrelation function shown in FIG. 5 (a), and finds a periodicity of about 3 seconds per cycle. Alternatively, the periodicity determination unit 31 detects a peak at intervals of about 2 seconds from the autocorrelation function shown in FIG. 5 (b), and finds a periodicity of about 2 seconds per cycle” peaks within the autocorrelation function found for the different time shifts); and
analyze the maximum value to detect if abnormal breathing is present in the block of interest (p10-11, periodicity is evaluated of sounds, periodicity derived from autocorrelation)
It would have been obvious to one of ordinary skill in the art at the time of the invention to enable the microphone-based system of Brimer to utilize the functionality of Ikeda as this teaches a specific technique for using the audio data of Brimer to output an abnormal breathing determination as taught by Ikeda. Practitioners of the analysis will be able to standardize the steps to create a consistently comparable abnormal breathing determination across patients.
Yet their combined efforts fail to teach analyzing a block of interest in the audio respiratory signal, wherein the block of interest comprises a plurality of frames;
determining the global maximum value of the ACF for each frame in the block of interest; and

However Meyer teaches a method for analyzing physiological data (Abstract) and further teaches that autocorrelation function global maxima after first minimum is used to find specific patient conditions ([0041]-[0046] Figs. 6 and 7, shown to differentiate between control patient and apnea patient) and teaches analyzing a block of interest in the physiological signal, wherein the block of interest comprises a plurality of frames ([0051] “If a sleep apnea has been established using autocorrelation methods, in an expanded embodiment of the method according to the present invention, the diagnostic procedure may be refined to direct detection of individual apnea events. For such prompt sensing in the minute range, it is necessary to already prepare an analysis from a relatively small data field (RR log of a few minutes), which is then performed cyclically, e.g., in a minute cycle.” Minute cycle is the frame, the few minutes is the block of interest).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the breath sound autocorrelation analysis of Ikeda can be applied to specific breathing conditions as taught by Meyer by judging whether the position of the shift corresponds to a known physiological condition (Meyer: tau of 45 for apnea), as this provides details on how autocorrelation periodicity data (Ikeda: Fig. 1) can be further used to diagnose in the sound-type determining unit and abnormality determining unit. Finally it would be obvious to judge multiple frames for wheezing to identify the duration of the wheezing over the block of interest.
Yet their combined efforts fail to teach analyzing the maximum value to detect if wheezing is present in the block of interest.
However Wisniewski teaches a wheeze analyzer (Abstract) wherein an autocorrelation function of wheeze reflects a periodic nature with a characteristic maximum value after a minimum in comparison to a normal breath (Fig. 2).

Regarding Claim 17, Brimer, Ikeda, Meyer, and Wisniewski teach the system of Claim 16, and Meyer further teaches wherein to analyze the maximum value, the process is configured to determine if the maximum value is greater than a first predetermined threshold (See Claim 16 Rejection, [0045]).  
Regarding Claim 18, Brimer, Ikeda, Meyer, and Wisniewski teach the system of Claim 17, and Meyer further teaches wherein the first predetermined threshold is based on an empirically determined value (See Claim 16 Rejection, [0045] “The criteria or threshold values used (identified in FIG. 6 as .DELTA. and .theta.) for the position of first minimum and following maximum of the autocorrelation curve may be determined from general data (e.g., as empirical guidelines),…”, [0053] “For an automatic, objective, and effective establishment of a threshold value between apnea and normal intervals, for example, the entropy method already developed for extrasystolic filters suggests itself. Alternatively, other methods may also be used, which provide an automatically determinable threshold value at sufficient sensitivity and specificity on an empirical basis…”).
Regarding Claim 21, Brimer, Ikeda, Meyer, and Wisniewski teach the system of Claim 17, and Brimer further teaches wherein the spirometer further comprises a flow sensor, wherein the flow sensor measures airflow volume associated with the plurality of breath cycles ([0008] uses sensor to compute volume of air breathed).  
Regarding Claim 23, Brimer, Ikeda, Meyer, and Wisniewski teach the system of Claim 17, and Ikeda further teaches wherein the processor is 
Regarding Claim 24, Brimer, Ikeda, Meyer, and Wisniewski teach the system of Claim 23, and Brimer further teaches wherein the spirometer comprises a wireless module operable to transmit the plurality of descriptors to a remote computing device ([0064] “The sensor 150 is configured to transmit an electronic data signal to a computing device. For example, an acoustic sensor, such as a microphone, may include a wire or cable 156 that may be engaged to a computing device to permit communication between the sensor and the computing device…In another example, the sensor may transmit an electromagnetic wave data signal wirelessly to the computing device.”, [0061] the sensor of the spirometer).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimer in view of Ikeda and further in view of Meyer and further in view of Wisniewski and further in view of Savic and further in view of Kushner.
Regarding Claim 19, while Brimer, Ikeda, Meyer, and Wisniewski teach the system of Claim 16, their combined efforts fail to teach wherein the processor is further configured to: 
calculate a linear predictive coefficient (LPC) for the block of interest; 
generate an inverse LPC filter and a magnitude response for the block using the LPC of interest; and 
analyze the ACF and the magnitude response to identify further instances of wheezing and tension in the block of interest.  
However Savic teaches wherein at least one of said characteristics is wheezing ([0086] method for measuring wheezing), and wherein said detecting comprises:
calculating an auto-correlation function (ACF) for said block ([0060] “In either case, the audio signals from the microphone 20 are converted into suitable form for computer processing. Preliminary processing includes analog-to-digital conversion, filtering, and frequency downsampling. Next, multiple features from the signals are extracted. These features can be ...PARCOR Coefficients,...Autocorrelation Coefficients,...” where PARCOR coefficients are partial correlation coefficients);
calculate a linear predictive coefficient (LPC) for said block ([0060] “In either case, the audio signals from the microphone 20 are converted into suitable form for computer processing. Preliminary processing includes analog-to-digital conversion, filtering, and frequency 
with a magnitude response for each block ([O060] the LPC coefficient magnitude calculated above) and 
analyzing said ACF and said magnitude response to identify said wheezing ([0086] “Each dot or star on these diagrams represents data collected from a patient with a particular disease...lf two clusters overlap for instance like in FIG. 6 (set PARCOR 2 and 3) for Wheezes and Fibrosis, one can represent the same samples in other two dimensions like in FIG. 7 (set PARCOR 3 and 4) where the same data sample points for Wheezes and Fibrosis are well separated and do not overlap. Similarly, to separate clusters one could use (the set PARCOR 4 and 5), (the set PARCOR 5 and 6), (the set PARCOR 3 and LPC 3) etc.” matches coefficient values to that of patients with specific characteristics where the overlap of LPC values is considered as the magnitude response of each block).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the audio respiratory signal analysis taught by Ikeda, Meyer, and Wisniewski and further determine wheezing as a characteristic through the use of an autocorrelation function and linear predictive coefficients as taught by Savic as the use of a known technique to improve similar methods (audio respiratory signal monitoring methods) in the same way (to determine characteristics of breathing). 
Yet their combined effort fail to teach generating an inverse LPC filter along with a magnitude response for each block.
However Kushner teaches a breathing sound monitoring method (Abstract) generating an inverse LPC filter ([0044] “derived all-pole LPC noise filter model is inverted to form an inverse LPC filter (step 914): H(z)=1+a.sub.1z.sup.-1+a.sub.2z.sup.-2+ ... +a.sub.pz.sup.-p. EQ-4 Ideally a low-pass filtered and sampled audio input signal 802 obtained from the mask microphone and containing speech and inhalation noise, S(z), is passed through the inverse 
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the audio respiratory analysis using ACF and LPC taught by Ikeda, Meyer, Wisniewski, and Savic and further use an inverse LPC filter as taught by Kushner, as it outputs a measure of distortion in the audio signal.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimer in view of Ikeda and further in view of Meyer and further in view of Wisniewski and further in view of Seibert.
Regarding Claim 20, while Brimer, Ikeda, Meyer, and Wisniewski teach the system of Claim 17, using autocorrelation to identify wheezing (See Claim 16 Rejection), wherein the processor is further configured to: 
identify a plurality of continuous audio frames in the block of interest; 
determine if the maximum value of the ACF for each frame is greater than the first predetermined threshold (See Claim 16 Rejection); and Ikeda further teaches that
responsive to the determining arriving at an affirmative determination, designating a period (p10, “First, based on the autocorrelation function, the periodicity determination unit 31 determines the strength of the periodicity of the sound waveform and the length (feature amount) of one period when there is a period.”).
Yet their combined efforts fail to teach  135 
BRTH-0004.USP1 P1responsive to the determining arriving at an affirmative determination, designating an offset between a start time of the block of interest and a start time of the plurality of continuous audio frames as a start time of the wheezing.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to further utilize the wheezing period evaluation of Ikeda, Meyer, and Wisniewski and set a start time as taught by Seibert as a step to create a standard time marker to judge the length of ongoing wheezing.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimer in view of Ikeda and further in view of Meyer and further in view of Wisniewski and further in view of Teller (US 2002/0013538).
Regarding Claim 22, while Brimer, Ikeda, Meyer, and Wisniewski teach the system of Claim 21, their combined efforts fail to teach wherein the spirometer comprises a noise suppression module, wherein the noise suppression module comprises a second microphone operable to record ambient noise, wherein the ambient noise is subtracted from a reading of the first microphone to produce an audio respiratory signal with less noise.  
However Teller teaches a health monitoring system (Abstract) wherein an ambient noise microphone is used to subtract noise from a first sensor noise microphone ([0069]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a second microphone for ambient noise as taught by Teller with the spirometer of .

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimer in view of Ikeda and further in view of Meyer and further in view of Wisniewski and further in view of Michaelis (US 7,529,670).
Regarding Claim 25, while Brimer, Ikeda, Meyer, and Wisniewski teach the system of Claim 16, their combined efforts fail to teach wherein the plurality of frames comprise overlapping frames.
However Michaelis teaches an analysis of human sounds (Abstract, Col. 5, L. 34 – Col. 6, L. 3) and further teaches that analysis of the human sounds can be performed on overlapping frames (Col. 5, L. 34 – Col. 6, L. 3, “The speech belonging to each frame is assumed to be stationary. To reduce the edge effect of each frame, a smoothing window (e.g., a Hammering window) is applied to each frame. Generally, each successive frame overlaps the next to generate a more smooth feature set over time.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the overlapping of Michaelis on the human breath sound analysis of Ikeda, Meyer, Wisniewski, and Brimer to produce a smoother feature set for review.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791